Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 12, 15, 17 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holz (10866102).
Regarding claims 1, 15, 17, Holz discloses an apparatus (see Fig. 8, col. 25, 4th paragraph)(The program code may include one or more instructions executable by a processor for implementing specific logical functions or actions in the method or technique. The program code and/or related data may be stored on any type of computer readable medium such as a storage device including a disk or hard drive or other storage medium) and a method comprising obtaining or holding available positioning data collection condition information representing one or more positioning data collection conditions for collecting positioning data for updating and/or generating a positioning map;
obtaining or holding available historical sensor information representing one or more behavioral and/or environmental patterns that were detected by one or more sensors of a mobile device(824 Map update, a map update module implies a historical information saved)( 
determining or holding available mapping information representing, for each of said behavioral and/or environmental patterns (pose tracking/Refinement 812), whether or not at least one of said one or more positioning data collection conditions was met (determining a transformation for each sample set that relates the candidate landmarks from the subset to the corresponding mapped landmarks, Abstract) after said respective behavioral and/or environmental pattern had been detected by said sensors of said mobile device;
obtaining current sensor (pose 816, a pose is a behavioral pattern) information representing a behavioral and/or environmental pattern that is currently detected by said one or more sensors of said mobile device;
determining at least partially based on said current sensor information and said mapping information, whether positioning data should be collected by said mobile device for updating and/or generating the positioning map;
if it is determined that positioning data should be collected by said mobile device for updating and/or generating the positioning map, collecting or triggering collecting positioning data by said mobile device for updating and/or generating the positioning map (post-processing module may provide a map update 824 based on the provided confidence/accuracy and refined pose estimate, col. 16, 2nd paragraph)(the map update may update locations of the mapped landmarks based on the refined pose estimate. In other examples, the map update may update statistical information associated with the mapped landmarks used to generate the refined pose estimation)(statistical information is a probability).

Regarding claims 3, 21,  Holz discloses said historical sensor information represents, for each of said behavioral and/or environmental patterns, a respective frequency with which said respective behavioral and/or environmental pattern was detected by said sensors of said mobile (Different frequencies are possible as well, col. 16, 3rd paragraph).
Regarding claims 4, 22, Holz discloses wherein said positioning data collection condition information represents, for each of said positioning data collection conditions, a respective weighting coefficient (whether the non-sampled candidate landmarks are associated with inliers may be given more weight in determining the viability of the transformation, col. 19, 5th paragraph).
Regarding claim 5, 23, Holz discloses wherein said determining whether positioning data should be collected by said mobile device for updating and/or generating the positioning map comprises:
determining a probability for collecting positioning data for updating and/or generating the positioning map (also refer to rejection of claims 1-2).
Regarding claim 7, Holz discloses wherein said sensors of said mobile device detecting said one or more behavioral and/or environmental patterns comprise one or more sensors of the following non-positioning and/or non-radio sensors: 

an acoustic sensor, 
an optical sensor, 
a temperature sensor, 
a user input sensor (determining locations of a plurality of candidate landmarks in relation to a robot based on sensor data from at least one sensor on the robot, col. 1, third paragraph)(determine a relative location is known using acoustic or optical sensor, pose sensing is known using inertial sensor).
Regarding claim 8, Holz discloses said positioning data collection condition information represents at least one of the following conditions:
said mobile device enters a (GNSS)-blocked environment (indoor);
said mobile device exits a GNSS-blocked environment;
said mobile device is located in an environment associated with intensive positioning data collection;
said mobile device is located in an environment associated with a high density of radio nodes; 
said mobile device is located in an environment for which further positioning for updating and/or generating the positioning map should be collected (Path planning of robotic devices within an environment, such as an environment that includes indoor settings, such as a warehouse, office building, col. 8, third paragraph).
Regarding claim 12, Holz discloses said method comprising:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (10866102).
Regarding claim 9, Holz does not specifically disclose said positioning data for updating and/or generating the positioning map are at least partially collected by said mobile device by collecting radio fingerprint observation reports.
However, Holtz teaches use of server computing device (network, Fig. 3), it would have been obvious to also include RF fingerprint information to further refine the location.


Allowable Subject Matter
Claims 6, 10-11, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov